Per Curiam.
This is defendant’s rule to show cause why plaintiff’s verdict for $20,000 should not be set aside.
The action was for breach of promise of marriage, plaintiff alleging that defendant made the contract with her and broke it. Plaintiff’s case established, among other things, that defendant “kept company” with her for seventeen years; that very shortly after the beginning of their acquaintance defendant began to talk of marriage to her, and was almost continually in her society over this long period of years, professing love and affection; that he wrote her many love letters which were produced at the trial; that their relations were most intimate; that he continually made excuses why he did not fix a definite date for marriage; that in December, 1924, he fixed June 16th, 1925, as the date for the marriage; that on February 17th, 1925, he appeared at her home and *938wanted her to sign a release, saying that he did not intend to marry her, bnt would pay her $75 a month during her lifetime, and definitely refused to marry her on the 16 th of June next following, as he had contracted'to do.
The defendant denied that he had ever agreed to marry her, but he admitted that he had the release drawn and tried to get her to sign it. The defendant’s case seemed to stand practically on his unsupported testimony.
We cannot say that the verdict is against the great weight of the evidence. On the contrary, we think the weight.of the evidence is with the plaintiff.
We do not think that,the plaintiff could have been non-suited. Under the evidence the suit was not prematurely brought. Coil v. Wallace, 24 N. J. L. 291.
Nor can we say that the verdict is excessive in view of the evidence.
The rule to show cause will be discharged.